Case 1:20-cv-02511-EGS Document 4 Filed 10/15/20 Page 1 of 4

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

United States, Ex Rel, Robert C. Laity, oRS1\
Case: 1:20-cv 2051 )EG

-Plaintiff S
Se

vs.

U.S. Senator Kamala Devi Harris,
-Defendant

 

AFFIDAVIT OF SERVICE

 

I, Gerald Rakiecki, hereby declare that on the A43“day of wee) =
2020, I mailed an original and (2) copies of the Summons and
Complaint, in the above-captioned matter, by certified U.S. Mail, return
receipt requested to the U.S. Attorney General. Attached hereto is

the certified green card acknowledging service.

 

Staple Green with original signature of person
who signed for the Summons and Complaint —

Ah, orfbo.

Gerald Abell

id Ee un
Depew, New York, 14046

i
i
| fal UPL
Case 1:20-cv-02511-EGS Document 4 Filed 10/15/20 Page 2 of 4

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

United States, Ex Rel, Robert C. Laity, oAsit
-Plaintiff Case: 1:20-cv- 205tL- EGS

VS.

U.S. Senator Kamala Devi Harris,
-Defendant

 

AFFIDAVIT OF SERVICE

 

I, Gerald Rakiecki, hereby declare that on thea3Eday of 322°)

2020, I mailed an original and (2) copies of the Summons and
Complaint, in the above-captioned matter, by certified U.S. Mail, return
receipt requested to the U.S. Attorney for D.C. Attached hereto is

the certified green card acknowledging service.

 

Staple Green with original signature of person
who signed for the Summons and Complaint

_ fig or

___ Geral dRakiecki
— | _# aan Run
Mail Roo 1 Depew, New York, 14046

|

|

 
SENDER: COMPLETE THIS SECTION

 

Complete items 1, 2, and 3.

@ Print your name and address on the reverse
so that we can return the card to you.

= Attach this card to the back of the mailpiece,
or on the front if space permits,
1. Article Addressed to:

Us ATT pet O.¢.

CEUEL Phtligs Clegk

ae qT STece™ AU
AS HEAT Ose.

  

Case 1:20-cv-02511-EGS Document 4 Filed 10/15/20 Page 3 of 4

A t
COMPLETE Trl SEC TION ON pee ah

A. Signature

xX SEP 2:9 2n9n
B. Received by (Printed Namie)

Ol Agent
C1 Addressee
C. Date of Delivery

 

D. Is delivery address different from item 1? Ll Yes
If YES, enter delivery address below: OF No

 

 

HO YA iii?

590 9402 5750 0003 8043 92

2. Article Number (Transfer from service label)

 

 
  

“Malt

a

Swermce Type
Adult Signature

 

a neg

Oo i il Rest
fees ae Restricted Delivery -~«6d Mail Restricted
5 Certified Mall Restricted Delivery ( Ratum Receipt for

O Collect on Detiveary ae Merchandise
O Collect on Delivery Restficted Delivery  Signatu

 

 

 

 

| PS Form 3811, July 2015 PSN 7530-02-000-9053

i

SENDER: COMPLETE THIS SECTION

Complete items 1, 2, and 3.

@ Print your name and address on the reverse
so that we can return the card to you.

® Attach this card to the back of the mailpiece,
or on the front if space permits.

eB eure best an shes C1 Signatu
{over $500) od . nv fa eee
yt *

Domestic F..=..

owen

    
 

COMPLETE THIS SECTION ON DELIVERY

 

I Agent
OO Addressee
C. Date of Delivery

 

 

B. Recelies, 550 oy

 

1. Article Addressed to:

US ATTOXNE] Gewernl

N.Y. h/ peveror PC

AS 20
VON ALD AAA

9590 9402 5750 0003 8043 78

2. Article Number (Transfer from service abel)

D. Is delivery address different from item 1? C1 Yes
if YES, enter delivery address below: 1] No

 

 

 

© Priority Mail Express®

3. Service Type
O Registered Mail™

O Adult Signature i .

O Adult Signature Restricted Delivery CO Reaistered Mail Restricted

O Certifled Mall® Dellvery

O Certifled Mail Restricted Delivery (1 Retum Receipt for
Merchandise

C1) Collect on Dellvery

© Collect on Delivery Restricted Delivery A Signature Confirmation™

 

Signature Confirmation

Q Insured Mall 1

C0 Insured Mail Restricted Delivery Restricted Delivery
(over $500)

 

. PS Form 3811, July 2015 PSN 7530-02-000-9053

Domestic Return Receipt ;
t
st
a
oO
st
®
o
o
oO
oO
N
—
Ww
a
—
oO
a
To
®
re
st
_
Cc
®
=
5
oO
oO
QA

   

Case 1:20-cv-025

—

obert C. Lally
8 wool’ DAY. 14150-5217
Tonawanda

ZU0G2-FaB TA

 

si dapge forded afl gy} HGe¥D ped gNg gd ENT nae ELLE
God we wise?” Wadd
